DATED August 7, 2008 FILED PURSUANT TO RULE 433 REGISTRATION NO. 333-150218 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES F, 4.90% NOTES DUE 2013 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series F, 4.90% Notes Due 2013 Ratings: A2/A Format: SEC Registered-Registration Statement Number 333-150218 Trade Date: August 7, 2008 Settlement Date (Original Issue Date): August 12, 2008 Maturity Date: August 15, 2013 Principal Amount: $300,000,000 Price to Public (Issue Price): 99.877% All-in-price: 99.527% Pricing Benchmark: UST 3.375% Notes due July 2013 UST Spot (Yield): 3.178% Spread to Benchmark: + 175 basis points (1.75%) Yield to Maturity: 4.928% Net Proceeds to Issuer: $298,581,000 Coupon: 4.900% Interest Payment Dates: Interest will be paid semi-annually on the 15th of each February and August of each year, commencing February 15, 2009 and ending on the Maturity Date Day Count Convention: 30/360 Denominations: Minimum denominations of $1000 with increments of $1000 thereafter JointBookrunners: Citigroup Global Markets Inc. (45%) Goldman, Sachs & Co.(45%) Co-Managers: RBC Capital Markets (5%) TD Securities (USA) LLC (5%) Billing and Delivery Agent: Goldman, Sachs & Co. CUSIP: 14912L4A6 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Citigroup Global Markets Inc. at 877-858-5407 or Goldman, Sachs & Co at 866-471-2526.
